Me. Chief Justice Quiñones,
after making the above statement of facts, rendered the following opinion of the Court:
While it is true that under the Article of the new Civil Code cited by the Registrar in his decision, and which corresponds to Article 1858 of the official edition thereof, ownership and other property rights prescribe by possession for ten years as to residents of the Island, and for twenty years with regard to absentees in good faith and with a proper title, which undoubtedly repeals what was provided upon this subject by the Judicial Order of April 4, 1899, such repeal should be understood to operate without prejudice to the provision of Article 1840 of the same Code, according to which prescription which began to run before the publication thereof, shall be governed by the prior laws; and inasmuch as from the date of the entries of possession of the farms in question, to the day when the certificate was presented at the Registry of Property, there has been a lapse of more than the six years of uninterrupted possession, as required by said Judicial Order of April 4th, to acquire by prescription the ownership of real estate, both as to present and absent persons, and to which provision a retroactive effect was expressly given, it follows that the conversion *129applied for by Tiburcio Antuñano should be allowed by the Registrar.
In view of the legal provisions cited above, the decision of the Registrar of Property of San Juan, which has led to-the present appeal, is canceled, and the conversion of the entry of possession of the two farms in question into records-of ownership, is declared legal and obligatory on the part of the Registrar.
The certificate submitted is ordered to be returned to the Registrar with a copy of the present decision, for compliance therewith and other proper purposes.
Messrs. Hernández, Figueras, Sulzbacher and MacLeary, concurring.